Appeal by Harold Bakerman from an order of the Surrogate’s Court, Kings County, dated May 12, 1967, which denied his motion to dismiss the petition herein and his further motion for reargument. Appeal dismissed insofar as it is from the portion of the order which denied reargument, without costs. No appeal lies from an order denying reargument. Otherwise, order affirmed, without costs, upon the opinion of the Surrogate in Matter of Robinson (52 Misc 2d 163). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.